DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 3, 12 recites the limitation "the light-emitting elements" in lines 14-15, 5, 4, 3, 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-14 are rejected for depending on rejected claim 1.  For the purpose of examination, it is assumed “the light-emitting elements” can be any light-emitting elements or “one or more the light-emitting elements”. Correct is required.
Allowable Subject Matter
3.	Claims 1-14 are allowed.
Davis et al. (US 6,069,905) and Dou et al. (US 5,930,276) are considered the relevant art.
4.	The following is an examiner’s statement of reasons for allowance: 
Davis et al. ‘905 shows and discloses a light-emitting device (Fig 7) comprising: a base (Fig 3, 7: base/substrate 16; Col 2-4) comprising: a mount surface, and a lateral wall located around the mount surface (Fig 3, 7: a mount surface of base/substrate 16 and a lateral wall 34 located around the mount surface), the lateral wall having a first upper surface and a second upper surface located at different heights from the mount surface (Fig 3, 7: the lateral wall having a first upper surface “right” and a second upper surface “left” located at different heights from the substrate mount surface); one or more light-emitting elements mounted on the mount surface of the base (Fig 3, 7: a light-emitting element/VCSEL 10 mounted indirectly on the substrate surface); a light-receiving element configured to receive a portion of light emitted from the one or more light-emitting elements (Fig 3, 7: a light-receiving element/detector 13 receive a portion of light 36 from VCSEL 10); a first light-transmissive member bonded to the first upper surface and sealing a space in which the light-emitting elements are mounted (Fig 3, 7: a first light-transmissive member 37 bonded to the first upper surface “right” and sealing a space in which the light-emitting elements are mount).  
Davis et al. ‘905 shows a photodetector on the substrate.  Davis et al. ‘905 fails to teach a second light-transmissive member bonded to the second upper surface and supporting the light-receiving element.
Dou et al. ‘276 of analogous art shows and discloses a light-emitting device (Fig 5) comprising: a base (Fig 5: base/substrate) comprising: a mount surface, and a lateral wall located around the mount surface, the lateral wall having a first upper surface and a second upper surface located at different heights from the mount surface (Fig 5: a mount surface of base/substrate and a lateral wall located around the mount surface where 502 is mounted, where the lateral walls having a first upper surface and a second upper surface located at different heights from the substrate mount surface); one or more light-emitting elements mounted on the mount surface of the base (Fig 5: a light-emitting element 502 mounted directly on the substrate surface); a light-receiving element configured to receive a portion of light emitted from the one or more light-emitting elements (Fig 5: a light-receiving element 508/510 receive a portion of light emitting device 502); a first light-transmissive member bonded to the first upper surface and sealing a space in which the light-emitting elements are mounted (Fig 5: a first light-transmissive member 504 bonded to the first upper surface and sealing a space in which the light-emitting element 502 is mount).  
Dou et al. ‘276 shows a second light-transmissive member (Fig 5: 506).  However, Davis et al. ‘905 also fails to teach a second light-transmissive member bonded to the second upper surface and supporting the light-receiving element. The references fail to teach the structure and relationship as required by the claim.
Claims 2-14 are also allowable for depending on allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					COMMUNICATION
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828